Case 18-12923-JDW    Doc 24    Filed 04/24/19 Entered 04/24/19 10:43:06   Desc Main
                               Document     Page 1 of 3


               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: TASHA FITTS                              CASE NO: 18-12923
          DEBTOR
______________________________________________________________________________

      OBJECTION TO NOTICES OF POSTPETITION MORTGAGE FEES,
                         EXPENSES, AND CHARGES
                               (DOC #15 & 23)
____________________________________________________________________________

      COMES NOW, the debtor named above and files this her Objection to the

Notices of Postpetition Mortgage Fees, Expenses, and Charges filed by Plaza

Home Mortgage Inc. (hereinafter “Plaza”), document number 15 and 23,

pursuant to Federal Rule of Bankruptcy Procedure 3002.1, showing the Court as

follows:

      1.    Debtor’s confirmed plan provides for ongoing mortgage payment and

mortgage arrears to be paid through the plan.

      2.    Other than the two Notices of Postpetition Mortgage Fees, Expenses,

and Charges, the only thing filed by Plaza was a standard proof of claim dated

September 26, 2018.

      3.    Plaza filed a Notice of Postpetition Mortgage Fees, Expenses, and

Charges on October 25, 2018, stating they assessed debtor’s mortgage account

for a total of $350. Of that amount $150 was for a plan review performed on

August 27, 2018 and $200 for POC performed on September 26, 2018.

      4.    Plaza filed a second Notice of Postpetition Mortgage Fees, Expenses,

and Charges on March 29, 2019, stating they again assessed debtor’s mortgage

account for a total of $300.
Case 18-12923-JDW   Doc 24   Filed 04/24/19 Entered 04/24/19 10:43:06   Desc Main
                             Document     Page 2 of 3


      5.    Freedom is attempting to collect 20% of the no-look fee amount for

what should be no more than one hour of work. Of that amount the full $300

was a Plan Review Fee performed on November 12, 2018.

      6.    Debtor disputes that all of these services were actually performed,

the fees were actually incurred by Plaza or that the fees were reasonable and

requests that the Court enter an order disallowing the fees, expenses and/or

charges.

            WHEREFORE, the debtor prays of the Court as follows:

      A.    That the Court enter an order striking the Notice and disallowing the
            alleged fees, expenses and/or charges; and

      B.    That the Court award debtor all relief available under Federal Rule of
            Bankruptcy Procedure 3002.1(i) including attorney fees for having
            to handle this frivolous attempt to assess debtor’s mortgage
            account; and

      C.    That the debtor have such other and further relief as the Court may
            deem just and proper under the circumstances.

      This the 24th day of April 2019.

                                     Respectfully submitted,



                                     __/s/William L. Fava___________
                                     WILLIAM L. FAVA (MSB# 101348)
                                     Attorney for Debtor

7165 Swinnea Rd., Bldg. A Ste. 1
P.O. Box 783
Southaven, MS 38671
(662) 536-1116
Case 18-12923-JDW    Doc 24   Filed 04/24/19 Entered 04/24/19 10:43:06     Desc Main
                              Document     Page 3 of 3



                           CERTIFICATE OF SERVICE

       I, William L. Fava, hereby certifies to the Court that to the extent any party
was not served by the CM/ECF System, I have this day served a copy of the
foregoing Objection on all parties in interest by placing the same in an envelope,
first-class mail, postage prepaid, and addressed to each person at the place
where he or she regularly conducts his business or profession as follows:

Locke D. Barkley
Via ECF at sbeasley@barkley13.com

U.S. Trustee
Via ECF at USTPRegion05.AB.ECF@usdoj.gov

Laura Henderson - Courtney on behalf of Creditor Plaza Home Mortgage, Inc.
laura@kmcphail.law, lhend@aol.com

Bradley P. Jones on behalf of Creditor Plaza Home Mortgage, Inc.
msbankruptcy@logs.com

Plaza Home Mortgage Inc
14841 Dallas Parkway, Suite 425
Dallas, TX 75254

DATED: April 24, 2019



                                                    _/s/William L. Fava ____
                                                    WILLIAM L. FAVA
                                                    Attorney at Law



7165 Swinnea Rd., Bldg. A Ste. 1
P.O. Box 783
Southaven, MS 38671
(662) 536-1116
